Citation Nr: 1631116	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  09-35 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a brain disorder, to include dementia and/or frontotemporal brain sagging syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1979 to November 1998, in addition to three months and six days of prior active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his wife testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ) of the Board in March 2011.  A transcript is of record.

Upon initial consideration of this case in November 2011, the Board remanded it for further evidentiary development, primarily for further VA Compensation and Pension examinations.  In August 2013, the Board denied the claims.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2014, the parties filed a Joint Motion for Remand (JMR), asking the Court to vacate the August 2013 Board decision, and to remand the issue to the Board for additional consideration.  The Court granted the JMR in July 2014.

The claim returned to the Board in December 2014, at which time the Board remanded the claim for further development pursuant to the JMR, including specifically for a VA examination and opinion concerning the Veteran's claimed neurological disability (dementia).  That development having been completed, the case is again before the Board.

Given the evidence of record (including diagnoses of frontal lobe dementia and frontotemporal brain sagging syndrome) the Board has recharacterized this issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).


FINDING OF FACT

The Veteran's brain disorder had its onset during his active service.


CONCLUSION OF LAW

The criteria for service connection for a brain disorder are met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In this decision, the Board is granting the Veteran's claim for service connection for dementia.  This award thus represents a complete grant of the benefit sought on appeal.  Consequently, any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 20.1102 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection

The Veteran contends he has dementia that is related to his active service.  Specifically, he maintains that he developed symptomatology attributable to dementia during his two decades of active military service.  See, e.g., March 2011 Board Hearing Testimony.  

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d)  (2015).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, the record reflects that the Veteran's private treatment providers have repeatedly offered diagnostic impressions of dementia during the pendency of the claim.  See, e.g., December 2013 Progress Note from White-Wilson Medical Center (reflecting treatment for "dementia which is felt to be a frontotemporal type" and noting that the Veteran's dementia is "manifested with poor executive function and relative sparing of memory and language" with "emotional outbursts and inappropriate comments to females including both strangers and family members"); June 2013 Progress Note from White-Wilson Medical Center (reflecting a clinical assessment of "frontotemporal dementia" and noting that the Veteran "is beginning to develop some auditory hallucinations, worsening emotional lability, and now possibly prosopagnosia"); November 2008 Baptist Hospital Radiology Report (reflecting the results of an MRI which resulted in a clinical impression of "Relative parietal temporal hypometabolism which could be seen with Alzheimer s type dementia"); September 2008 Department of Defense (DOD) Chronological Record of Medical Care (noting a history of "Frontal Lobe Dementia"); July 2008 Letter from Pattison Professional Counseling Center (describing the Veteran's cognitive dysfunction, including memory impairment and personality changes; and reporting that a "diagnosis of pre-frontal dementia is the 'best guess' at this point"); November 2007 Neuropsychological Evaluation by Dr. J.W.H. (noting that the Veteran had been exhibiting increased agitation and behaviors which were quite uncharacteristic of him, and diagnosing "[p]robable frontal-temporal dementia with agitated depression"); June 2007 Neurology Consultation Report from White-Wilson Medical Center (noting the Veteran's "ten year history of behavior problems and excessive memory disturbance"; discussing his "progressive disorder of memory mood, and personality change"; and reflecting a diagnostic impression of a "possibility" of frontotemporal dementia").  See, too, December 2008 Social Security Administration (SSA) Office of Disability Adjudication and Review Decision (reflecting that the Veteran's treatment providers "all agree" that he suffers from some type of dementia causing severe functional limitations and noting that the Veteran's dementia-related impairments "are supported by a PET CT scan of the brain indicating relative parietal temporal hypometabolism, which could be seen with Alzheimer s type dementia"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (noting that, while Social Security Disability determinations are not binding on VA, such determinations may constitute probative evidence as concerning questions pertinent to VA's adjudication of the claim).  

Additionally, the Veteran's private treating neurologist, S.E.L., M.D., determined that the Veteran's condition "is most consistent with frontotemporal brain sagging syndrome," which "results from intracranial hypotension which leads to behavioral changes similar to those seen in behavioral variant frontotemporal dementia."  See March 2016 Statement in Support of Claim (VA Form 21-4138) completed by S.E.L., M.D.  See also March 2105 Neuropsychology Treatment Reports from the University of California San Francisco (UCSF) Medical Center (reflecting that "frontotemporal brain sagging syndrome" is "consistent with some clinical and imaging features of [frontotemporal dementia], with intracranial hypotension").  Although the March 2016 examining VA psychologist determined that the Veteran did not manifest any signs of cognitive impairment, see March 2016 VA Mental Disorders Disability Benefits Questionnaire (DBQ), the Board finds that, given the number of private medical providers who diagnosed the Veteran with some form of dementia and/or cognitive impairment, in light of the private treatment providers' familiarity with and long-term treatment of the Veteran, and considering the fact that the private treatment providers took into consideration the Veteran's complete medical history, the Board finds that the medical evidence concerning the current diagnosis of a brain disorder is at least in a state of relative equipoise.  See White v. Principi, 243 F.3d 1378  Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence establishes the existence of a present brain disability.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  See also 38 C.F.R. §§ 3.303(a), Shedden, 381 F.3d at 1166-67.  See, too, McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that service connection may be granted for a disability that manifests at any point during the pendency of a claim).

Moreover, although the Veteran's service treatment records (STRs) are silent with regard to complaints of cognitive dysfunction, both the Veteran and his spouse reported in statements and testimony adduced throughout the appellate period the onset of memory and behavioral symptoms during his active service.  See, e.g., March 2011 Board Hearing Testimony (noting the onset of cognitive difficulties, memory dysfunction, and inappropriate behavior in the 1990's toward the end of the Veteran's period of active service); December 2008 Notice of Disagreement (Submitted on VA form 9, Substantive Appeal) (noting the manifestation of symptoms of brain dysfunction during his active service).  See also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Furthermore, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Accordingly, the Veteran and his spouse are also competent to report experiencing continuing behavioral and memory problems during and since his active service, as the onset, frequency, and duration of such symptoms as inappropriate behavior, difficulty remembering, and frequent confusion are certainly capable of lay observation.  See id.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

The Board additionally finds these competent statements concerning the onset and continuity of the Veteran's cognitive dysfunction to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  In this regard, these lay statements of the Veteran and his spouse are consistent with the medical evidence of record, including his treatment records which document the Veteran's reports of experiencing a cognitive decline since his active service  See, e.g., June 2007 Neurology Consultation Report from White-Wilson Medical Center (noting the Veteran's "ten year history of behavior problems and excessive memory disturbance").  See, too, Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

This report of a continuity of symptomatology suggests a link between the Veteran's current cognitive complaints and his active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Moreover, the Veteran's private treating neurologist, Dr. S.E.L., found that the Veteran's diagnosed cognitive dysfunction initially manifested during his active service.  See March 2016 Statement in Support of Claim (VA Form 21-4138) completed by S.E.L., M.D. (opining that, "although no [brain] scans were available until recently," the Veteran's "behavioral symptoms[,which] emerg[ed] as early as 1994, during his active duty," were likely related to his diagnosed frontotemporal brain sagging syndrome).  This determination was based on a review of the claims file and the pertinent medical evidence of record, a full psychological examination of the Veteran, and the examiner's own medical knowledge and experience, and, thus, constitutes highly probative evidence of a nexus between the Veteran's diagnosed brain disorder and his active service.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a Veteran's medical records). 

The Board notes that there are apparently contradictory medical opinions of record concerning the nature and etiology of his neurologic condition.  See December 2011 Mental Disorders DBQ; September 2012 VA Mental Disorders DBQ; March 2016 VA Mental Disorders DBQ.  However, as noted in the prior December 2014 Board remand, the December 2011 and September 2012 VA examination reports did not address pertinent evidence of record and did not consider diagnostic criteria specific to frontotemporal dementia, and therefore could not support a denial of entitlement to service connection.  See also June 2015 Joint Motion for Remand (addressing the inadequacies of the December 2011 and September 2012 Board Decisions).  Moreover, the March 2016 VA examination failed to address any of the pertinent evidence of record, including the statements and testimony of the Veteran and his wife asserting cognitive dysfunction in service and since his retirement from service and also the medical articles concerning the diagnostic criteria for frontotemporal dementia submitted by the Veteran during the pendency of his appeal, despite the Board's explicit instruction to address such evidence.  See December 2014 Board Remand; March 2016 March 2016 VA Mental Disorders DBQ.  See also Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); but see Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  See, too, Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  Accordingly, because of the noted insufficiencies in the various VA examinations of record, the Board affords the December 2011, September 2012, and March 2016 VA examination reports significantly less probative value than the lay and medical evidence discussed above, which the Board has been found to be persuasive.

Therefore, in light of the medical evidence diagnosing a current brain disorder, given the occurrence of in-service cognitive symptomatology, and considering the medical and lay evidence of a nexus between the Veteran's current brain disorder and the initial in-service manifestations of memory and behavioral problems, the Board finds that the evidence is at least in equipoise as to whether his current brain disability is related to his active service.  See 38 C.F.R. §§ 3.303(a); Shedden, 381 F.3d at 1166-67.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a brain disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for brain disorder is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


